On the court’s own motion, appeal taken as of right dismissed, without costs, on the ground that the order appealed from is not final within the meaning of the Constitution. Motion to vacate stay pursuant to CPLR 5519 (subd [a], par 1) denied as unnecessary inasmuch as the dismissal of the appeal terminates the stay. Motion for leave to appeal to this court dismissed on the ground that the nonfinal order sought to be appealed from is not one within the curative purpose of CPLR 5602 (subd [a], par 2). Under the circumstances of this case, the court, pursuant to CPLR 5514 (subd [a]), orders that any other method of appeal sought to be utilized by petitioners be initiated by service upon the attorneys for respondents and by the filing with the appropriate court of the papers in pursuance thereof not later than 11:00 a.m., July 15, 1982. The order sought to be appealed from, which denied a preliminary injunction, being not only nonfinal but also involving a nonreviewable exercise of discretion by the Appellate Division, it appears doubtful that any other avenue of appeal to or for review by this court is available (cf. CPLR 5602, subd [b], par 1; 5713).
Judge Jones taking no part.